Citation Nr: 9902402	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  97-03 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the veterans cause 
of death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel

REMAND

The veteran served on active duty from May 1939 to November 
1945, from December 1945 to August 1963, and from March 1965 
to July 1967.

This appeal arises from an August 1996, Department of 
Veterans Affairs Regional Office (VARO), Montgomery, Alabama, 
rating decision, which, in pertinent part, denied the 
appellant service connection for the veterans cause of 
death, and denied the appellant entitlement to Dependency and 
Indemnity Compensation (DIC) benefits under the provisions of 
38 U.S.C.A. § 1318.

At the time of the veterans death in August 1996, he was 
service-connected for hearing loss, evaluated as 100 percent 
disabling.  He was also service-connected for scars of the 
left axilla and upper back, status post removal of a 
melanoma, evaluated as 0 percent disabling, and phlebitis, 
bilaterally, evaluated as 0 percent disabling. 

The immediate cause of the veterans death listed on the 
death certificate was metastatic renal cell carcinoma.  The 
death certificate indicates that the veteran died at the 
Columbia Regional Medical Center.  The appellant contends, in 
essence, that the veterans service-connected residuals of 
melanoma removal during service did substantially or 
materially contribute to his death.  The Board notes that the 
medical records from the veterans final period of 
hospitalization are not of record, and that no attempt to 
obtain the medical records was made.  

With respect to the DIC claim, recent case law has affected 
VAs interpretation of 38 U.S.C.A. § 1318(b).  The Court has 
interpreted sections 1318(b)(1) and (2) to mean that the 
survivor has the right to attempt to demonstrate that the 
veteran hypothetically would have been entitled to receive 
100 percent benefits based on evidence in the veterans 
claims file or in VA custody prior to his death.  Wingo v. 
West, 11 Vet.App. 307 (1998), Carpenter v. West, 11 Vet.App. 
140 (1998), and Green v. Brown, 10 Vet.App. 111 (1997).  In 
this case, where the veteran was not in receipt of a total 
rating for at least 10 years immediately prior to death, the 
appellant should be given the opportunity to show his 
hypothetical entitlement.

Accordingly, the case is REMANDED to VARO for the following 
actions:

1.  VARO should contact the appellant and 
request the names, addresses, and 
approximate treatment dates of all 
providers of treatment for the veterans 
metastatic renal cell carcinoma.  After 
obtaining any necessary authorization 
from the appellant, VARO should attempt 
to obtain and associate with the claims 
folder copies of all treatment records 
identified by the appellant, particularly 
all treatment records from his last 
period of hospitalization.  

2.  The appellant should be informed 
that, if she believes that the veteran 
was hypothetically entitled to a total 
disability rating for the 10 years 
immediately prior to his death, she 
should identify any existing VA records 
not on file which would tend to establish 
his total disability due to service 
connected disability during this time 
period.  All such records should be 
obtained.

3.  Following completion of the 
foregoing, VARO must review the claims 
folder to ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented. 

4.  VARO should readjudicate the issues 
on appeal with consideration of all 
additional evidence.  The claim should be 
adjudicated on the basis of all the 
evidence of record, and all applicable 
laws, regulations, and case law.  In this 
regard, VARO should specifically 
determine the potential applicability of 
Wingo v. West, 11 Vet.App. 307 (1998), 
Carpenter v. West, 11 Vet.App. 140 
(1998), and Green v. Brown, 10 Vet.App. 
111 (1997).  If, after consideration of 
the foregoing, VARO continues to deny the 
appellants claim, an appropriate 
supplemental statement of the case should 
be furnished to the appellant and her 
representative.  They should be afforded 
an opportunity to respond to the 
supplemental statement of the case.  
Thereafter, the case should be returned 
to the Board. 

After the above development has been completed, and if the 
claim remains denied, the case should be returned to the 
Board after compliance with all requisite appellate 
procedure.  The purpose of the REMAND is to procure 
clarifying data, and ensure due process.  The Board intimates 
no opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 2 -
